


Exhibit 10.2


August 14, 2013


Mr. Larry May
11038 Hildreth Court
Camarillo, CA 93012


Dear Larry:


On behalf of the Board of Directors of NeoStem, Inc. (the “Company”) I would
like to thank you for your many years of service to the Company as its Chief
Financial Officer and appreciate your willingness to work with the incoming CFO
to ensure a smooth transition.


This letter sets forth certain terms that, if you accept the offer, will govern
the terms of your continued employment as the Company's Vice President,
Strategic Initiatives.


The effective date of your new position shall be August 19, 2013 or such other
date as the parties shall agree (your actual start date of employment, the
“Commencement Date”). While you will report to Stephen Potter, the Company's
Executive Vice President and have such duties and responsibilities as shall be
designated to you from time to time and as shall be considered appropriate for
your position in business development activities, we expect half of your time be
spent working on getting the new CFO up to speed with all matters that were
under your oversight as CFO.


You shall continue to work on a full-time basis with travel from time to time.
You shall continue to receive your base salary of $235,000. You shall also be
entitled to continue to participate in the Company benefits in which you have
participated as Chief Financial Officer.
    
Your employment shall continue to be on an at-will basis. You hereby agree that
should you desire to terminate your employment with the Company you will provide
it with no less than thirty (30) days' prior written notice. You also shall
continue to be bound by the Company's various policies, including but not
limited to its Employee Confidentiality, Invention Assignment and Non-Compete
Agreement, Statement of Policy on Insider Trading and Policy Regarding Special
Trading Procedures and expense reimbursement policies.


Please indicate your acceptance of the foregoing by signing as provided below.


Sincerely,


/s/ Robin Smith
Robin Smith
CEO


Accepted and Agreed:




/s/ Larry May
Larry May
 
Date: 8/15/13






